NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODNEY JEROME WOMACK,                           No. 18-15764

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00533-MCE-KJN

 v.
                                                MEMORANDUM*
J. WINDSOR, MD; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      Rodney Jerome Womack, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Womack

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his ankle pain. See id. 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; a difference of opinion concerning the course of treatment does

not amount to deliberate indifference); see also Peralta v. Dillard, 744 F.3d 1076,

1087 (9th Cir. 2014) (reliance on the decisions of qualified providers does not

constitute deliberate indifference); Jett v. Penner, 439 F.3d 1091, 1098 (9th Cir.

2006) (delays must result in substantial harm to constitute deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-15764